WHEELER, District Judge.
The appraiser originally seems to have put down these things as lambskins to be used for fur linings, and the General Appraisers say that that was not controverted before them. But now it is controverted.on the evidence. The pieces of lambskin seem to be sewed together continuously, not only for safety in transportation, but also for the purpose of presenting a more inviting appearance to purchasers; but they do not seem to be made into any articles for use. They seem to be simply an area of lambskins with the wool on, as in a bundle or some kind of a package, so arranged for convenience in transportation, and not an article made into anything from fur. The section of the statute reads: “Furs, articles made from, * * * or articles made of.” I do not think this is an article made of fur; but it is a mode of packing or arranging fur, by sewing it together for safety or for convenience. I do not think it was properly assessed as an article of fur. If it was the lining of a coat, made for that purpose, and used for that, of course, it would then be an article of fur. That seems to have been the way it stood before the appraisers, according to their statement; but this evidence taken since shows it not to be so.
The decision will be reversed.